DETAILED ACTION
The Examiner acknowledges Claims 1, 4, 5, 16, 19, 20, 30, 33 and 34 have been amended.
Response to Arguments
Applicant's arguments and amendments have been fully considered but they are not persuasive:
The Applicant argues that none of the cited references teach or suggest the limitations of claim 1 [claims 16 and 30 recite analogous features]. The Examiner disagrees. With regards to claim 1, the primary reference of Robertson teaches the imaging device is a body imaging device of another type of X-ray device (Column 4, Lines 19-24) like those sold by Siemens AG and Koninklijke Philips Electronics. It has been found that both Siemens and Philips make fluoroscopy devices, thus making a fluoroscopy device old and well known and obvious to one of ordinary skill in the art. With regards to claims 16 and 30, the secondary reference of Manzione teaches the use of a fluoroscopy device (Paragraph 0025) thus once again making a fluoroscopy device old and well known and obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,919,849 to Robertson in view of US Patent Application Publication # 2009/0252293 to Pomper.
Regarding claim 1, Robertson teaches in Figures 3 and 4, an ambulatory surgical center (20) [transportable hybrid operating room, aka “THOR” (Column 2, Lines 34-35 and Column 4, Line 41))], comprising: a hybrid operating room (22) [interior (Column 2, Lines 14-15 and Column 2, Lines 57-58)], comprising: an imaging device (100) [other X-ray equipment (Column 4, Line 19-24)] fixed (Column 6, Lines 37-39) within the hybrid operating room (22); an operating table (120 or 122) (Column 7, Lines 8-10); and radiation shielding [X-ray shield (Column 6, Line 58-59)]. Robertson does not teach a power supply configured to provide power to the imaging device. However, Pomper teaches in Figure 2, a power supply (42) [control power system (Paragraph 0029)] configured to provide power to the imaging device (28) [radiation source (Paragraph 0029)] (Paragraph 0036). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a power supply for the imaging device such that it could be operated off grid at a remote location. Pomper does not show one or more conduits from an equipment room to the imaging device. However, conduits are old and well known and it would have been obvious to one of ordinary skill in the art to try a conduit and obtain predictable results. In the instant case, a conduit would contain power wires between the power supply and the imaging device and the conduit would protect the wires against damage. Robertson does not specifically teach the radiation shielding is configured to shield an exterior of the hybrid operating room from radiation output from the imaging device. However, Pomper teaches in Figure 2, an ambulatory surgical center [mobile radiation treatment apparatus (Paragraph 0005)] that has a radiation source (28) (Paragraph 0032) and radiation shielding (18a-e) (Paragraphs 0024 and 0026) configured to shield an exterior of the hybrid operating room from radiation output from the imaging device (Paragraph 0007), whereby the shield (18a-e) provides adequate protection to humans who are exterior to the hybrid operating room [the shield encloses the radiation source (Paragraph 0005) and must meet federal and state regulations (Paragraph 0026)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide radiation shielding in order to meet federal and state regulations of radiation emission (Paragraph 0026). Robertson does not specifically teach the imaging device is a fluoroscopy device but does teach the imaging device is a body imaging device is another type of X-ray device (Column 4, Lines 19-24) like those sold by Siemens AG and Koninklijke Philips Electronics. It is known that both Siemens and Philips make a fluoroscopy device thus they are old and well known and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results. In the instant case, a fluoroscopy device would allow Doctors to see how internal organs of the body are moving rather that just bones that previous X-ray devices allowed.
Regarding claim 2, Robertson in view of Pomper teach an ambulatory surgical center with radiation shielding. Furthermore, Pomper teaches in Figure 2, the radiation shielding (18a-e) comprises at least one radiation-shielded wall (Paragraph 0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a radiation shielding wall in order to prevent radiation from leaving the mobile treatment apparatus and meet federal and state regulations of radiation emission (Paragraph 0026).
Regarding claim 3, Robertson in view of Pomper teach an ambulatory surgical center. Furthermore, Robertson teaches in Figure 4, the operating table (122) is disposed in a location substantially central to an interior of the hybrid operating room (22).
Regarding claim 4, Robertson in view of Pomper teach an ambulatory surgical center. Furthermore, Robertson teaches in Figure 3, the imaging device (100) is fixed at a location (Column 6, Lines 37-39) substantially central to an interior of the hybrid operating room (22) [they body imaging equipment can be slid across a mounting rail track 104 (Column 6, Lines 39-44) where the rail track 104 extends across the entire interior of the hybrid operating room, thus allowing the imaging device to be positioned in any position].
Regarding claim 5, Robertson in view of Pomper teach an ambulatory surgical center. Furthermore, Robertson teaches in Figure 3, the imaging device (100) comprises a c-arm device (Column 6, Lines 37-38) fixed (Column 6, Lines 37-39) to a ceiling (88) (Column 6, Lines 43-44) of the hybrid operating room (22).
Regarding claim 7, Robertson in view of Pomper teach an ambulatory surgical center. Furthermore, Pomper teaches the mobile radiation treatment apparatus further comprises a gamma knife (Paragraph 0032). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to equip the mobile radiation treatment apparatus with a gamma knife depending on the treatment plan for the patients and being able to meet a broad range of treatment plans.
Regarding claim 11, Robertson in view of Pomper teach an ambulatory surgical center. Furthermore, Robertson teaches the ambulatory surgical center consists of not greater than 20,000 square feet [800-1000 (Column 2, Lines 65-67)].
Regarding claim 12, Robertson in view of Pomper teach an ambulatory surgical center. Furthermore, Robertson teaches the ambulatory surgical center is not adjacent to or within a hospital [the surgical center is transportable (Column 1, Lines 14-15), thus it can be transported away from hospitals].
Regarding claim 13, Robertson in view of Pomper teach an ambulatory surgical center but they do not teach the ambulatory surgical center is constructed within a building conforming with IBC Group B standards. However, one of ordinary skill would recognize that the IBC Group B standard applies to ambulatory care facilities. Furthermore, one of ordinary skill would recognize that in order for the ambulatory care facility to operate, it must meet the IBC Group B classification standards.
Regarding claim 14, Robertson in view of Pomper teach an ambulatory surgical center. Furthermore, Robertson shows in Figures 3 and 4, the ambulatory surgical center is absent impatient rooms, thus not allowing a patient to stay for at least twenty-four hours.
Regarding claim 15, Robertson in view of Pomper teach an ambulatory surgical center but they do not teach a plurality of hybrid operating rooms. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of hybrid operating rooms since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the instant case, having a plurality of hybrid operating rooms would allow for treating more patients.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,919,849 to Robertson in view of US Patent Application Publication # 2009/0252293 to Pomper in further view of US Patent # 6,039,377 to Eberspacher.
Regarding claim 8, Robertson in view of Pomper teach an ambulatory surgical center but do not teach a medical gas room configured to provide at least one gas source and a suction source to the hybrid operating room. However, Eberspacher teaches in Figure 1, a portably emergency care facility (Column 2, Lines 44-45) where Figure 4B shows a utilities closet (136) (Column 4, Line 39) that provides a gas source (Column 4, Lines 39-42) and a suction source (Column 4, Lines 39-42) to the care facility. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide gas and suction sources to the hybrid operating room because those utilities are often needed in surgery and to furthermore house them in a separate room or closet in order to isolate the operating room from the noise of the compressor.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,919,849 to Robertson in view of US Patent Application Publication # 2009/0252293 to Pomper in further view of US Patent Application Publication # 2009/0001742 to Chui.
Regarding claim 10, Robertson in view of Pomper teach an ambulatory surgical center but do not teach an air change system configured to provide at least six air changes per hour to the hybrid operating room. However, Chui teaches a mobile medical facility [containerized autopsy facility that has normal medical operation conditions applied (Paragraph 0027)] that includes an air change system configured to provide at least six air changes per hour [fifteen to twenty (Paragraph 0055)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the air at least six times per hour in order to comply with Biohazards Safety Level 2 “BSL2” procedures and precautions for normal medical operations (Abstract and Paragraph 0001).
Claims 16-20, 22, 26-34, 36 and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,027,297 to Lefkus in view of US Patent Application Publication # 2007/0033889 to Manzione.
Regarding claim 16, Lefkus teaches in Figure 2, a building [facility (Column 2, Lines 3-4)], comprising: a hybrid operating room (20) [treatment room (Column 3, Line 39)], comprising: an imaging device (25) [radiotherapy device (Column 3, Lines 39-40)] fixed within the hybrid operating room (20); an operating table (24) [treatment table (Column 3, Line 50)]; a power supply located in an equipment room (27, Fig 1) [electrical closet (Column 3, Line 46)] configured to provide power to the imaging device (25) (Column 2, Lines 45-48); and radiation shielding (Column 4, Line 57) configured to shield an exterior of the hybrid operating room (20) from radiation output form the imaging device (25), whereby the shield provides adequate protection to humans who are exterior the hybrid operating room (20) (Column 5, Lines 1-3); wherein the building conforms with IBC Group B classification standards (Column 3, Lines 54-67). Lefkus does not teach one or more conduits from the equipment room to the imaging device. However, Figure 1 shows the equipment room (27) and the imaging device (25) without showing how electricity is transferred between the two. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or more conduits for electrical cables between the equipment room and the imaging device in order to protect the wires going through walls and under/through the floor. Lefkus does not teach the imaging device is a fluoroscopy device but Manzione teaches the use of a fluoroscopy device (Paragraph 0025) for diagnosis (Paragraph 0003). Manzione shows that such imaging devices are old and well known and it would have been obvious to one of ordinary skill in the art to try and have a reasonable expectation for success. 
Regarding claim 17, Lefkus in view of Manzione teach a building. Furthermore, Lefkus teaches in Figure 2, the radiation shielding comprises at least one radiation-shielding wall (Column 5, Lines 1-3).
Regarding claim 18, Lefkus in view of Manzione teach a building. Furthermore, Lefkus teaches in Figures 1 and 2, the operating table (24) is disposed in a location substantially central to an interior of the hybrid operating room (20).
Regarding claim 19, Lefkus in view of Manzione teach a building. Furthermore, Lefkus teaches in Figures 1 and 2, the operating table (24) is fixed at a location substantially central to an interior of the hybrid operating room (20).
Regarding claim 20, Lefkus in view of Manzione teach a building. Furthermore, Manzione teaches the use of a ceiling mounted (Paragraph 0022) c-arm for an x-ray machine (Paragraph 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a c-arm for the imaging device in order to allow the imaging device to be moved into different positions (Paragraph 0034).
Regarding claim 22, Lefkus in view of Manzione teach a building. Furthermore, Lefkus teaches the hybrid operating room further comprises a gamma knife (Column 5, Line 5).
Regarding claim 26, Lefkus in view of Manzione teach a building wherein Lefkus teaches the building structure is constructed according to building codes suitable for an office building (Column 3, Lines 54-67) but does not teach it comprises a wooden frame. However, wooden frame buildings are old and well known and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the structure from a wooden frame and have predictable results.
Regarding claim 27, Lefkus in view of Manzione teach a building. Furthermore, Lefkus is silent about the building being adjacent to or within a hospital, therefore it is not adjacent to or within a hospital.
Regarding claim 28, Lefkus in view of Manzione teach a building. Furthermore, Lefkus is silent about any inpatient rooms for staying at least twenty-four hours, therefore it is absent any inpatient room for a stay of a patient for at least twenty-four hours.
Regarding claim 29, Lefkus in view of Manzione teach a building comprising a hybrid operating room but they are silent about a plurality of the hybrid operating rooms. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of hybrid operating rooms since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the instant case, having a plurality of hybrid operating rooms would for treating more than one patient at a time.
Regarding claim 30, Lefkus teaches in Figure 1, a medical office [radiotherapy facility (Column 2, Lines 60-61), comprising: a hybrid operating room (20) [treatment room (Column 3, Line 39)], comprising: an imaging device (25) [radiotherapy device (Column 3, Lines 39-40)] fixed within the hybrid operating room (20); an operating table (24) [treatment table (Column 3, Line 50)]; a power supply located in an equipment room (27, Fig 1) [electrical closet (Column 3, Line 46)] configured to provide power to the imaging device (25) (Column 2, Lines 45-48); and radiation shielding (Column 4, Line 57) configured to shield an exterior of the hybrid operating room (20) from radiation output form the imaging device (25), whereby the shield provides adequate protection to humans who are exterior the hybrid operating room (20) (Column 5, Lines 1-3); wherein Figure 2 shows the medical office further comprises a single-story building structure that is constructed according to building codes suitable for an office building (Column 3, Lines 54-67) but does not teach it comprises a wooden frame. However, wooden frame buildings are old and well known and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the structure from a wooden frame and have predictable results. Lefkus does not teach one or more conduits from the equipment room to the imaging device. However, Figure 1 shows the equipment room (27) and the imaging device (25) without showing how electricity is transferred between the two. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or more conduits for electrical cables between the equipment room and the imaging device in order to protect the wires going through walls and under/through the floor. Lefkus does not teach the imaging device is a fluoroscopy device but Manzione teaches the use of a fluoroscopy device (Paragraph 0025) for diagnosis (Paragraph 0003). Manzione shows that such imaging devices are old and well known and it would have been obvious to one of ordinary skill in the art to try and have a reasonable expectation for success.
Regarding claim 31, Lefkus in view of Manzione teach a medical office. Furthermore, Lefkus teaches in Figure 2, the radiation shielding comprises at least one radiation-shielding wall (Column 5, Lines 1-3).
Regarding claim 32, Lefkus in view of Manzione teach a medical office. Furthermore, Lefkus teaches in Figures 1 and 2, the operating table (24) is disposed in a location substantially central to an interior of the hybrid operating room (20).
Regarding claim 33, Lefkus in view of Manzione teach a medical office. Furthermore, Lefkus teaches in Figures 1 and 2, the operating table (24) is fixed at a location substantially central to an interior of the hybrid operating room (20).
Regarding claim 34, Lefkus in view of Manzione teach a medical office. Furthermore, Manzione teaches the use of a ceiling mounted (Paragraph 0022) c-arm for an x-ray machine (Paragraph 0031). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a c-arm for the imaging device in order to allow the imaging device to be moved into different positions (Paragraph 0034).
Regarding claim 36, Lefkus in view of Manzione teach a medical office. Furthermore, Lefkus teaches the hybrid operating room further comprises a gamma knife (Column 5, Line 5).
Regarding claim 40, Lefkus in view of Manzione teach a medical office. Furthermore, Lefkus teaches a medical office but is silent about the square footage of the medical office. However, the floor plan laid out in Figure 1 shows a medical office much less than 20,000 square feet [100x200 feet].
Regarding claim 41, Lefkus in view of Manzione teach a medical office. Furthermore, Lefkus is silent about the building being adjacent to or within a hospital, therefore it is not adjacent to or within a hospital.
Regarding claim 42, Lefkus in view of Manzione teach a medical office. Furthermore, Lefkus teaches a medical office constructed within an office building conforming with IBC Group B classification standards (Column 3, Lines 54-67).
Regarding claim 43, Lefkus in view of Manzione teach a medical office. Furthermore, Lefkus is silent about any inpatient rooms for staying at least twenty-four hours, therefore it is absent any inpatient room for a stay of a patient for at least twenty-four hours.
Regarding claim 44, Lefkus in view of Manzione teach a medical office. Furthermore, Lefkus teaches a medical office comprising a hybrid operating room but is silent about a plurality of the hybrid operating rooms. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of hybrid operating rooms since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In the instant case, having a plurality of hybrid operating rooms would for treating more than one patient at a time.
Claims 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,027,297 to Lefkus in view of US Patent Application Publication # 2007/0033889 to Manzione in further view of US Patent # 6,039,377 to Eberspacher.
Regarding claim 23, Lefkus and Manzione teach a building but do not teach a medical gas room configured to provide at least one gas source and a suction source to the hybrid operating room. However, Eberspacher teaches in Figure 1, an emergency care facility (Column 2, Lines 44-45) where Figure 4B shows a utilities closet (136) (Column 4, Line 39) that provides a gas source (Column 4, Lines 39-42) and a suction source (Column 4, Lines 39-42) to the care facility. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide gas and suction sources to the hybrid operating room because those utilities are often needed in surgery and to furthermore house them in a separate room or closet in order to isolate the operating room from the noise of the compressor.
Regarding claim 37, Lefkus and Manzione teach a building but do not teach a medical gas room configured to provide at least one gas source and a suction source to the hybrid operating room. However, Eberspacher teaches in Figure 1, an emergency care facility (Column 2, Lines 44-45) where Figure 4B shows a utilities closet (136) (Column 4, Line 39) that provides a gas source (Column 4, Lines 39-42) and a suction source (Column 4, Lines 39-42) to the care facility. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide gas and suction sources to the hybrid operating room because those utilities are often needed in surgery and to furthermore house them in a separate room or closet in order to isolate the operating room from the noise of the compressor.
Claims 25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,027,297 to Lefkus in view of US Patent Application Publication # 2007/0033889 to Manzione in further view of US Patent Application Publication # 2009/0001742 to Chui.
Regarding claim 25, Lefkus and Manzione teach a building but do not teach an air change system configured to provide at least six air changes per hour to the hybrid operating room. However, Chui teaches a medical facility [containerized autopsy facility that has normal medical operation conditions applied (Paragraph 0027)] that includes an air change system configured to provide at least six air changes per hour [fifteen to twenty (Paragraph 0055)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the air at least six times per hour in order to comply with Biohazards Safety Level 2 “BSL2” procedures and precautions for normal medical operations (Abstract and Paragraph 0001).
Regarding claim 39, Lefkus and Manzione teach a building but do not teach an air change system configured to provide at least six air changes per hour to the hybrid operating room. However, Chui teaches a medical facility [containerized autopsy facility that has normal medical operation conditions applied (Paragraph 0027)] that includes an air change system configured to provide at least six air changes per hour [fifteen to twenty (Paragraph 0055)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the air at least six times per hour in order to comply with Biohazards Safety Level 2 “BSL2” procedures and precautions for normal medical operations (Abstract and Paragraph 0001).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635